Citation Nr: 1030571	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than May 2, 2005, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  By rating action of the RO dated in January 2004, the 
Veteran's initial claim for entitlement to service connection for 
a chronic acquired psychiatric disability was denied; and, 
following a December 2004 statement of the case (SOC), the 
Veteran did not file a timely substantive appeal of this 
decision, and it became final. 

2.  In a Statement In Support Of Claim (VA Form 21-4138) received 
by the RO on May 2, 2005, the Veteran submitted a claim to reopen 
a claim of entitlement to service connection for a psychiatric 
disorder.

3.  In June 2006, the RO granted entitlement to service 
connection for PTSD and assigned an effective date of May 2, 
2005.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service 
connection for a chronic acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  The criteria for an effective date earlier than May 2, 2005, 
for the award service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Admittedly, VA's initial July 2005 notice did not contain 
specific provisions regarding the assignment of an effective date 
should his claim be granted, but such notice was subsequently 
provided to him within a March 2006 notice letter, and he was 
afforded adjudication thereafter, in an April 2007 SOC. 

Thus, VA rectified any timing error in providing notice to the 
appellant. See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Moreover, the appellant's claim arises from his disagreement with 
the initial effective date assigned following a grant of 
compensation benefits.  Courts have held that once a claim for 
benefits is granted the claim is substantiated, additional notice 
is not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records. Further, he was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in May 2010.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer/Veterans Law Judge who chairs 
a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the May 
2010 hearing, the undersigned discussed extensively the 
procedural history of the Veteran's claim for service connection, 
the need for evidence showing that he timely appealed the January 
2004 rating action, and the circumstances involving the alleged 
non-receipt of a December 2004 Statement of the Case (SOC).   The 
undersigned also sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim.  
That is evidence showing that he submitted an appeal following 
issuance of the December 2004 SOC or that he otherwise did not 
receive the SOC.

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the RO/Board hearing.  
By contrast, the hearing focused on the element(s) necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element(s) 
necessary to substantiate his claim for benefits.  Notably, he 
expressed his understanding that he needed to show evidence that 
he timely appealed the January 2004 rating decision or that he 
did not receive the December 2004 SOC.   As such, the Board finds 
that, consistent with Bryant, DRO/VLJ complied with the duties 
set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In deciding this case based on its application of the law to the 
pertinent facts, the Board notes that the "date of receipt" of 
claim means the date on which the claim was received by VA, 
except as to specific provisions for claims received in the State 
Department, the Social Security Administration, or the Department 
of Defense.  38 C.F.R. § 3.1(r).  

In this case, the Veteran seeks an effective date earlier than 
May 2, 2005, for a grant of service connection for PTSD.  
Specifically, he testified at his May 2010 BVA hearing that the 
grant of service connection should be effective back to April 30, 
2003, the date he initially filed for service connection for an 
acquired psychiatric disorder.  Transcript (T.) page 15.  After 
having carefully reviewed the evidence of record, the Board finds 
that an effective date earlier than May 2, 2005, for the grant of 
service connection for PTSD is legally precluded.

The Veteran initially filed a service connection claim for an 
acquired psychiatric disorder in April 2003.  The RO in a January 
2004 rating decision denied the claim on the basis that there was 
no etiological relationship between his currently diagnosed 
psychiatric disorder and service, and there was insufficient 
evidence to verify his stressful in-service incidents.  The 
Veteran filed a timely November 2004 notice of disagreement (NOD) 
with the January 2004 rating decision.  The RO issued a December 
2004 SOC.  No correspondence was received from the Veteran with 
respect to his claimed psychiatric disorder prior to May 2, 2005.  
As such, an appeal was not perfected as to this issue.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

On May 2, 2005, the Veteran submitted a VA Form 21-4138, 
statement in support of claim, requesting that the RO "reopen my 
claim for service connection PTSD."  His claim was denied in a 
September 2005 rating decision on the basis that the evidence 
submitted was not new and material.  The Veteran appealed and the 
RO subsequently reopened and granted, during the pendency of the 
appeal, service connection for PTSD effective May 2, 2005, the 
date of his claim to reopen.  A rating of 10 percent was assigned 
from May 2, 2005, with a 100 percent rating effective between 
September 13, 2005 through October 31, 2005, and a 10 percent 
rating assigned from November 1, 2005.  A subsequent December 
2006 rating decision increased the Veteran's rating to 100 
percent, effective May 2, 2005.  The Veteran appealed, stating 
that an effective date of April 2003 should be effectuated. 

The Veteran argued at his May 2010 BVA hearing that he did not 
file a substantive appeal following the December 2004 SOC, 
because he never received the December 2004 SOC. T. page 11.  He 
stated that he was heavily involved with drug use, that he was in 
a near constant stupor, and that he visited his sister's home, 
where he received his mail, on a very infrequent basis.  He 
maintains no recollection of going home and receiving the SOC.  
Thus, he reasons that he should not be penalized for failing to 
submit a timely substantive appeal and the effective date should 
be taken back to his date of original claim in April 2003.  

In this regard, the Board notes that there is a presumption of 
regularity of government process that can only be rebutted by 
clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992).  Notification for VA purposes is a written notice sent 
to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2009).  Here, there is no such clear evidence to rebut the 
presumption of notification in this case. The record does not 
reflect that the December 2004 SOC was returned as 'unclaimed' or 
returned as undeliverable.  Further, the address listed on the 
cover letter of the SOC matches the address provided by the 
Veteran in a statement submitted in October 2004.  No changes of 
address were submitted subsequent to the October 2004 statement, 
but prior to the issuance of the December 2004 SOC. 

The Board acknowledges the Veteran's assertion that he did not 
receive the December 2004 SOC.  However, such a claim is 
insufficient to rebut the presumption of regularity where there 
is no indication that a notice was returned as undeliverable.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 
(1995) (citing Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  
Further, while he may very well have been impaired due to his 
substance abuse, the undersigned does not find the Veteran's 
assertion of non-receipt of the SOC to be credible.  It is 
curious that the Veteran's May 2005 petition to reopen his claim 
for service connection for PTSD clearly references the December 
2004 SOC and the basis for the prior denial.  He made no 
reference at that time to not receiving the SOC.  He has also 
provided no explanation as to how he "subsequently" received 
the SOC.  Coupled with his contrived testimony, the Board finds 
that the probative evidence of record fails to support the 
Veteran's allegation of non-receipt of the December 2004 SOC; 
and, therefore, he did not file a timely appeal.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing).  The January 2004 rating decision 
became final.

Here, as discussed, there is no basis to grant an effective date 
prior to May 2, 2005, for the award of service connection for 
PTSD.  In fact, the Board concludes that an effective date prior 
to May 2, 2005, is legally precluded.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400( r) (effective date of an evaluation and an award 
of compensation based on a reopened claim will be, '[d]ate of 
receipt of claim or date entitlement arose, whichever is later').  
The Veteran's application to reopen the claim for service 
connection for PTSD was granted based upon the May 2, 2005, 
application to reopen the claim for service connection for PTSD 
(an acquired psychiatric disorder).  This is the earliest 
effective date possible based upon the facts in this case and the 
law and regulations.  See Id.

Importantly, after the RO's decision to deny his claim in January 
2004 and after the 60-day appeal period expired after the Veteran 
was sent the December 2004 Statement of the Case, which would 
have been March 1, 2005, (see 38 C.F.R. § 20.302(b)), the record 
contains no statement or communication submitted to VA that 
constitutes a request to reopen his claim until May 2, 2005.  The 
Veteran does not argue to the contrary.  

The law and regulations provide that the effective date of an 
award based on a claim reopened after a final disallowance, as is 
the case here, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(emphasis added).  Because his application to reopen his service 
connection claim for PTSD was not received by the VA until May 2, 
2005, regardless of whether entitlement to compensation benefits 
arose at an earlier date, he is not entitled to an earlier 
effective date prior to May 2, 2005, as a matter of law.  

The Veteran also appears to argue at his May 2010 BVA hearing 
that he did not follow through with his earlier claim, dated in 
April 2003, because of his currently service-connected PTSD, 
which interfered with his ability to pursue his appeal.  
Transcript at 14.  The Board construes as a request for equitable 
tolling of the finality of the prior rating decision. 

However, this argument also must fail, as the concept of 
equitable tolling does not apply to appeals to the Board.  See 
Henderson v. Shinseki, 589 F.3d 1201, 1220 (Fed. Cir. 2009).  In 
Henderson, the Federal Circuit Court of Appeals held that the 
concept of equitable tolling did not apply to the time limit for 
filing appeals to the Court of Appeals for Veterans Claims.  In 
reaching that decision, the Federal Circuit concluded that if 
Congress determined that the time period for appealing a decision 
should be subject to equitable tolling, it could so amend the 
statute; however, it was not the role of a court to impose such a 
change.

While Henderson applied specifically to the Court of Appeals for 
Veterans Claims, the principle is the same in this case.  
Congress has not provided for equitable tolling with regard to 
the time limits for a Veteran filing an appeal to the Board, and 
therefore the Board lacks the authority to impose such a change. 

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight of 
the evidence is against the Veteran's claim for an earlier 
effective date for service connection for PTSD, the Board is 
unable to grant the benefits sought. 




ORDER

An effective date earlier than May 2, 2005, for the grant of 
service connection for PTSD, is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


